            Case 1:20-cv-00313-CB Document 3 Filed 10/29/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


DANNY MERTSOCK,                              )
                                             )
                      Plaintiff,             )       Civil No. 20-313E
                                             )
       v.                                    )       Judge Cathy Bissoon
                                             )
SHINGLEHOUSE BOROUGH POLICE,                 )
                                             )
                      Defendant.             )


                              ORDER TRANSFERRING CASE

       Plaintiff has filed a Motion (Doc. 1) for leave to proceed in forma pauperis, and has

attached a proposed Complaint. See Doc. 1-1. Plaintiff’s address of record is in Shinglehouse,

Pennsylvania, which is in Potter County. Defendant, the Shinglehouse Borough Police, also is

located in Potter County. Potter County falls within Middle District of Pennsylvania.

See webpage at: https://www.pamd.uscourts.gov/sites/pamd/files/COUNTIES.jpg.

       This District has no connection to the case, and venue here is improper. See 28 U.S.C.

§ 1391(b). The case properly should, and will, be transferred to the District Court for the Middle

District of Pennsylvania. Smith v. Bruns, 2019 WL 280603, *5 (M.D. Pa. Jan. 22, 2019).

       Consistent with the foregoing, it is hereby ORDERED that the Clerk of Court shall

TRANSFER this case, FORTHWITH, to the United States District Court for the Middle

District of Pennsylvania.

       IT IS ORDERED.



October 29, 2020                                     s\Cathy Bissoon
                                                     Cathy Bissoon
                                                     United States District Judge
           Case 1:20-cv-00313-CB Document 3 Filed 10/29/20 Page 2 of 2




cc (via First Class U.S. Mail):

Danny Mertsock
P.O. Box 235
622 East Academy
Shinglehouse, PA 16748




                                        2
